Exhibit 10.25

NON-QUALIFIED STOCK OPTION AGREEMENT

For «Shares» Shares

To Purchase Common Stock of

THE COOPER COMPANIES, INC.

Issued Pursuant to The Cooper Companies, Inc.

2006 Long Term Incentive Plan

for Non-Employee Directors (the “Plan”)

THIS CERTIFIES that on November 1, 20    [Non-Employee Director] (the “Holder”),
was granted an option (the “Option”) to purchase at the price of $[Fair Market
Value calculated as the high and low of the trading prices for the Company’s
common stock on the date of grant] per share (the “Option Price”) all or any
part of [Ten Thousand (10,000)] [Eleven Thousand Four Hundred (11,400)] fully
paid and non-assessable shares (the “Shares”) of the common stock, par value
$.10 per share, of The Cooper Companies, Inc. (the “Company”), upon and subject
to the following terms and conditions:

Unless otherwise indicated herein to the contrary, capitalized terms used in
this Non-Qualified Stock Option Agreement shall have the same meanings as set
forth in the Plan.

1. Expiration. The Option shall expire on [the tenth anniversary of the date of
grant] (the “Expiration Date”).

2. Transferability of Options. The Option may be exercised or surrendered during
the Holder’s lifetime only by the Holder. This Option shall be non-transferable
and non-assignable by the Holder other than by will or the laws of descent and
distribution, with the exception that the Holder may, subject to the same
conditions and procedures as the Committee may establish, transfer the Option
for estate or tax planning purposes to trusts in which the Holder has at least a
50% interest or foundations in which the Holder controls the management of the
assets, so long as such transfer is without consideration and the trust takes
the Option subject to the same restrictions as the Holder. Shares acquired upon
exercise may not be transferred earlier than six months following the date the
Option was granted.

3. Vesting. The Option shall vest and become exercisable when the average of the
closing prices of a share of common stock of the Company on the principal stock
exchange or market on which the shares are traded (composite quotations, rounded
to the nearest whole cent) during any 30 consecutive trading days occurring
after [date of grant] equals or exceeds $[fair market value which is 10% higher
than option price], such amount being hereinafter referred to as the “Price
Level.” In the event that the Average Price attains the Price Level and
subsequently falls below such Price Level, the Holder shall continue to have the
right to exercise the Option.

In addition to the foregoing, on [fifth anniversary of grant date] if any
portion of the Option has not vested and become exercisable, it shall become
exercisable at that time.

Notwithstanding the preceding paragraphs in this Section 3, the Company may
require the Holder to delay exercising this Option if such exercise would result
in an ownership change within the meaning of Section 382 of the Internal Revenue
Code of 1986, as amended (the “Code”) or if, in the discretion of the Company,
such exercise, when viewed in conjunction with the potential exercise of all
other outstanding options (within the meaning of Treasury Regulation
Section 1.382-4(d)(9)) to acquire Stock of the Company as well as the effect of
other transactions involving the issuance of Stock contemplated by the Company,
would tend to result in such an ownership change. In the event such a delay

 

1



--------------------------------------------------------------------------------

would extend beyond the expiration of the Option or the expiration of the
Holder’s rights to exercise the Option following cessation of service as a
Director, the Holder may conditionally exercise the Option in accordance with
the terms and procedures set forth on Exhibit A hereto.

4. Exercise. So long as the Option is exercisable, the Option shall be exercised
by the delivery of a written notice of exercise in the form attached as Exhibit
B hereto duly signed by the Holder, together with the full purchase price of the
Shares being purchased pursuant to the exercise of the Option, to the Company on
any business day, at the Company’s principal office.

In addition to the deferral rights described in Section 3 above, the Committee
may condition the exercise of the Option or the issuance or delivery of the
Shares upon the listing, registration or qualification of the Shares upon a
securities exchange or under applicable securities laws. All certificates for
Shares delivered under the Option shall be subject to such stock transfer order
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Stock is then listed and any applicable
Federal or state securities law. The Committee may cause a legend or legends to
be placed on any such certificates to make appropriate reference to such
restrictions.

5. Payment. Payment for the Shares purchased pursuant to the exercise of the
Option shall be made in full at the time of the exercise of the Option by any
one or more of the following methods: (a) in cash, check, note or such other
instrument as the Committee may accept, (b) if the Committee so determines in
its sole discretion, by the Holder duly endorsing over to the Company shares of
Stock which the Holder has beneficially owned for at least six months (which
Shares shall be valued at their fair market value as of the date the Option is
exercised), or (c) any combination of such methods of payment, which together
amount to the full exercise price of the Shares as to which the Option is being
exercised. If payment is made in whole or in part in the form of Restricted
Stock, the Shares acquired pursuant to the exercise of the Option shall, unless
otherwise determined by the Committee, be subject to the same forfeiture
restrictions to which the Restricted Stock is subject and shall be similarly
legended to prevent transfer prior to the expiration of all forfeiture
restrictions.

6. Delivery of Shares and Remaining Option. Promptly after the Holder exercises
the Option and makes full payment of the Option Price with respect to the Shares
purchased pursuant to such exercise and gives any representations called for
under Section 14 of the Plan, the Company shall cause to be delivered to the
Holder a certificate for the Shares purchased pursuant to the exercise of the
Option.

7. Income Tax. Following the date as of which an amount with respect to the
Option first becomes includible in the gross income of the Holder for Federal
income tax purposes, the Company shall notify the Holder of the gain incurred
with respect to the exercise of the Option which gives rise to such tax
obligation. Payment of the appropriate taxes is the sole responsibility of the
Holder.

8. Cessation of Service. If the Holder voluntarily or involuntarily ceases to
serve as a Director of the Company, the Option, if not yet vested, shall vest
immediately, unless the Holder’s service as a Director is terminated for Cause,
or the Holder fails to be re-nominated as a Director for Cause. Upon vesting,
the Option shall become freely exercisable, subject only to the limitation set
forth in the third paragraph of Section 3 above and in Section 7 of the Plan.

When the Holder ceases to serve as a Director, the Option may continue to be
exercised for three years following the termination of service or until the
Option Expiration Date, whichever comes first, unless the Holder’s service is
terminated for Cause, or the Holder fails to be re-nominated for Cause, in which
case the Option shall be forfeited and no portion of it shall be exercisable,
even if vested.

 

NED NQ Stock Option

[date of grant]

 

2



--------------------------------------------------------------------------------

In the event that the Holder ceases to serve as a Director due to disability or
death, Holder’s guardian or legal representative, or the representative of his
estate, the beneficiaries under his will or his distributees under the laws of
descent and distribution, as the case may be, shall have the same rights as were
enjoyed by the Holder.

9. Merger, Reorganization, Etc. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split or other such
change in corporate structure affecting the Stock, such substitution or
adjustment shall be made in the number of Shares and the Option Price, as may be
determined to be appropriate by the Committee, in its sole discretion; provided
that the number of Shares shall always be a whole number.

10. Miscellaneous. Nothing contained herein shall be construed to confer upon
the Holder any right to be continued as a Non-Employee Director of the Company.

The Board, with the consent of the Holder, may amend at any time or from time to
time, the terms and conditions of the Option.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing, and may be delivered personally or by mail, postage
prepaid, addressed as follows: to the Company or an officer of the Company or
the Committee or any member thereof, at the Company’s offices at 6140 Stoneridge
Mall Road, Suite 590, Pleasanton, CA 94588, or at such other address as the
Company, or any other such person, by notice to the Holder, may designate in
writing from time to time; to the Holder at the address shown below the Holder’s
signature on this Non-Qualified Stock Option Agreement, or at such other address
as the Holder, by notice to the Company, may designate in writing from time to
time. Notices shall be effective upon receipt.

This Non-Qualified Stock Option Agreement shall be governed by the laws of the
State of California, except to the extent preempted by federal law.

The Option and this Non-Qualified Stock Option Agreement are issued pursuant to,
and are subject to all of the terms and conditions of, the Plan, the terms,
conditions and definitions of which are hereby incorporated as though set forth
at length, and the receipt of a copy of which the Holder hereby acknowledges by
signing below. A determination by the Committee as to any questions which may
arise with respect to the interpretation of the provisions of the Option or of
the Plan shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable.

[SIGNATURE PAGE FOLLOWS]

 

NED NQ Stock Option

[date of grant]

 

3



--------------------------------------------------------------------------------

WITNESS the signatures of the Company’s duly authorized officers and the Holder.

Dated: November     , 20    

 

THE COOPER COMPANIES, INC. By:  

 

  Carol R. Kaufman   Sr. Vice President of Legal Affairs,   Secretary and Chief
Administrative Officer

 

ATTEST: By:  

 

  Daniel G. McBride   Vice President and General Counsel ACCEPTED: By:  

 

  [Non-Employee Director]   [Address 1]   [Address 2]

 

NED NQ Stock Option

[date of grant]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

CONDITIONAL OPTION EXERCISE

If the Holder will be unable to exercise any vested portion of the Option prior
to the Option Expiration Date or in the permitted period following cessation of
service as a Director because of the Company’s desire to prevent an ownership
change of the Company’s common stock (within the meaning of Section 382 of the
Code) that could limit the Company’s ability to utilize its net operating loss,
the Holder will be entitled to preserve the Holder’s right to acquire the Shares
by delivering the Notice of Election to Exercise Option and tendering payment of
the purchase price for the Shares, subject to all of the following conditions:

(i) The Shares issuable upon such exercise shall be deemed to have been set
aside and reserved by the Company as trustee of a trust for the exclusive
benefit of the Holder. Such Shares so held in trust shall not be issued except
upon termination or removal by the Company of the temporary prohibition against
exercise and shall not be deemed outstanding Shares of stock of the Company for
any purpose until the termination or removal of such temporary restriction. Upon
such termination or removal, the Company will issue and deliver a certificate
representing such Shares to the Holder.

(ii) No request by the Company that the Holder delay exercising an Option shall
be effective unless the Company first advises the Holder by written notice that
the Company has received a favorable ruling from the Internal Revenue Service,
or an opinion of legal counsel in form and substance satisfactory to the
Company, that the conditional option exercise provided for hereunder will not
constitute the acquisition of the Shares for purposes of determining whether an
ownership change has occurred under Section 382 of the Code.

 

NED NQ Stock Option

[date of grant]

 

5



--------------------------------------------------------------------------------

EXHIBIT B

THE COOPER COMPANIES, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

NOTICE OF ELECTION TO EXERCISE OPTION

[To be delivered not less than one business day prior to the intended time of
exercise]

 

To:    The Cooper Companies, Inc.    6140 Stoneridge Mall Road, Suite 590   
Pleasanton, CA 94588

 

From:    [Non-Employee Director]

I hereby elect to exercise an option to purchase at the price of $[option price]
per share,              shares of the Company’s common stock pursuant to the
terms of an Option granted [date of grant], covering [10,000] [11,400] shares
which was granted to me under the 2006 Long Term Incentive Plan for Non-Employee
Directors.

Dated:                     ,         .

 

 

(Signature)

 

NED NQ Stock Option

[date of grant]

 

6